Citation Nr: 0617788	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
hepatitis C.

3.  Entitlement to a disability rating in excess of 30 
percent for post-operative hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May1979 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2005, the Board remanded the matter for additional 
procedural development.  In April 2006, the veteran presented 
testimony before the undersigned member of the Board of 
Veterans' Appeals.

The Board notes that the veteran raised a claim of 
entitlement to total disability based upon individual 
unemployability in September 2004.  Accordingly, this matter 
is referred to RO for the appropriate development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 2001, the RO denied service connection for 
hepatitis C.

2.  Evidence received since the July 2001 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claim.

3.  There is no medical evidence of record that the veteran's 
hepatitis C is in anyway attributable to service.

4.  The veteran's right foot disability is not characterized 
by actual loss of use of the foot.


CONCLUSIONS OF LAW

1.  Evidence received since the July 2001 rating decision is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Hepatitis C was not incurred during active service, nor 
is any such disability causally related to service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

3.  The criteria to warrant a disability rating in excess of 
30 percent for post-operative hallux valgus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2002 and January 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   The veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice, the 
record contains a January 2003 statement of the case, and 
April 2003, June 2004, August 2004, and November 2004 
supplemental statements of the case following the January 
2002 letter.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
January 2002 and January 2005 letters .  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains service medical records, VA 
treatment records, and private treatment records from GI 
Center Care and Jorge E. Casariego, M.D.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the January 2005 VCAA 
letter.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, the service and post-service 
medical records contain no findings suggesting hepatitis 
associated with service.  Additionally, post-service medical 
evidence is silent and the veteran does not allege that she 
has actual loss of use of her right foot.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Hepatitis C
The March 2002 rating decision held that new and material 
evidence had not been submitted to reopen the claim of 
service connection for hepatitis C; the issue of entitlement 
to service connection for hepatitis C had been previously 
denied by means of a July 2001 rating decision.  The record 
indicates, however, that the RO constructively reopened the 
matter and addressed the issue of service connection on the 
merits by means of a January 2003 statement of the case and 
subsequent supplemental statements of the case dated in April 
2003, June 2004, August 2004, and November 2004.  Although 
the RO has already reopened the matter, before the Board may 
consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision: "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claims for 
service connection for hepatitis C.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as these claims, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in July 1994.  The credibility of new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

The veteran alleges entitlement to service connection for 
hepatitis C.  Her original application for VA compensation 
benefits for hepatitis C was filed in January 2001.  The 
medical evidence of record included the veteran's service 
medical records, VA treatment records; and private treatment 
records.

The veteran's service medical records indicated that she 
underwent foot surgery in 1979 and surgery due to an ectopic 
pregnancy in October 1985.  Neither of the surgical reports 
recorded that the veteran had received a transfusion.  
Additionally, service medical records were silent as to a 
diagnosis or complaints of symptomatology associated with 
hepatitis C. 

VA treatment records demonstrated treatment for alcohol, 
heroine and cocaine dependence.  The veteran had history of 
marijuana usage at age 14 and of heroin and other drugs at 
age 23.  She stopped using drugs when she enlisted; however, 
she resumed her drug use during her period of service.  The 
veteran was discharged from service in June 1986.  In January 
1995, the veteran tested positive for the hepatitis C virus.  
In July 2001, the RO held that service connection was not 
warranted for hepatitis C because there was no evidence of a 
chronic disorder with a nexus to service.  The veteran was 
given notice of the denial of benefits and of his appellate 
rights, but she did not appeal the rating decision.  As such, 
the rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In January 2002, the veteran attempted to reopen her claim 
for service connection hepatitis C.  The veteran alleged that 
her current hepatitis C may be due to her in-service drug 
usage, or to blood transfusion in surgery in 1979 and/or 
1985.  In support of her claim, the veteran submitted 
treatment records that indicated a diagnosis of stage 2 
chronic hepatitis.  

Thus, because the veteran's claim was originally denied as 
there was no diagnosis of a chronic disability, the Board 
finds that the newly obtained medical evidence is both new 
and material because it was not previously before agency 
decision-makers and it relates to an unestablished fact 
necessary to substantiate the claim.  As such, the claim is 
reopened.

Turning to the merits of the veteran's claim, the Board 
concludes that service connection for hepatitis C is not 
warranted.  Although the medical evidence of record 
demonstrates that the veteran has been diagnosed as having a 
chronic disorder there is no evidence of a nexus to service.  
Service medical records reveal no references to treatment or 
complaints of symptomatology associated with hepatitis C.  
Additionally, there was no indication of the hepatitis C 
virus until 1995, nearly ten years after the veteran's period 
of service.   

The Board acknowledges the veteran's contention that her 
period of service resulted in her hepatitis C.  Nonetheless, 
medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Moreover, the record does not contain any evidence in support 
of the veteran's theory of entitlement.  In the absence of 
any such evidence, the Board finds that the preponderance of 
the evidence is against service connection for hepatitis C.  
38 U.S.C.A. § 5107(b).

Hallux Valgus
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's right foot disability has been evaluated based 
upon the provisions of Diagnostic Code 5283 for malunion of 
or nonunion of tarsal or metatarsal bones.  The maximum 
evaluation of 30 percent is available under Diagnostic Code 
5283 where the malunion or non-union of the tarsal or 
metatarsal bones is severe in nature.  The Note following 
this Diagnostic Code indicates that a 40 percent evaluation 
will be assigned with actual loss of use of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2005)  

The record does not indicate nor does the veteran contend 
that she veteran has actual loss of use of her right foot 
such as to warrant a higher evaluation under Diagnostic 5283.  
The veteran's subjective complaints are embarrassment due to 
her shortened toe and misshapen foot, and stiffness with 
weather changes.  The veteran retains actual use of her foot, 
inasmuch as she is able to walk and stand on her foot.

The Board has examined the other diagnostic codes pertinent 
to disabilities of the foot and toes.  The other diagnostic 
criteria which pertain to the foot such as flatfeet 
(Diagnostic Code 5276), bilateral weak foot (Diagnostic Code 
5277), acquired claw foot (Diagnostic Code 5278), 
metatarsalgia (Diagnostic Code 5279), and hammer toe 
(Diagnostic Code 5282) are inapplicable here as it has not 
been shown that the veteran's service-connected right ft 
disability was ever manifested by any of these disorders, nor 
is the veteran's service-connected right foot symptomatology 
analogous to any of these conditions.  Additionally, a rating 
in excess of 30 percent is not possible under the Diagnostic 
Code 5284 pertaining to foot injuries in the absence of 
actual loss of use. 

In conclusion, a disability evaluation in excess of 30 
percent is not warranted for post-operative hallux valgus.


ORDER

The issue of service connection for hepatitis C is reopened 
and denied.

A disability rating in excess of 30 percent for post-
operative hallux valgus is denied.


REMAND

The veteran alleges entitlement to PTSD based upon sexual 
harassment and a rape in January 1985.  Service medical 
records indicate that the veteran was hospitalized from March 
1986 to April 1986 and diagnosed as having an adjustment 
disorder with mixed emotional features.  Upon discharge from 
the hospital, her adjustment disorder was held to have been 
resolved and her family problems improved.  She was also 
diagnosed as having a mixed personality disorder with 
borderline, histrionic and narcissistic traits.  

The record contains lay statements from friends, family 
members, and fellow servicemen.  They recount that throughout 
her period of service she was sexually harassed by her 
superiors and that her disposition changed after she was 
raped.  

In December 2001 and July 2003, the veteran's treating 
psychologist from the Vet Center indicated that the veteran 
had been receiving treatment, since September 2001, for PTSD 
and secondary depression related to sexual trauma.  The 
veteran had reported multiple episodes of sexual harassment, 
sexual exploitation and a rape during her period of military 
service.  She also recounted behavioral and social changes 
after being raped; she increased her heroin and alcohol 
abuse, was unable to take of her children properly, was 
irritable, had anger reactions, exhibited increased disregard 
for military authority that resulted in an Article 15, was 
psychiatrically hospitalized, and exhibited decreased self 
care.  Her counselor opined that the veteran exhibited 
symptoms consistent with PTSD and clinical depression related 
to being raped and sexually harassed while in the military.  
He noted that given the veteran's trauma history, which 
included domestic violence in the military and substance 
abuse that preceded the sexual trauma in the military, she 
presented a complex diagnostic picture.  He also stated that 
the diagnosis of borderline personality disorder was not 
inconsistent with diagnoses of PTSD and depression; rather, 
borderline personality disorder is commonly associated with 
multiple traumas over the lifespan.  

Upon VA examination in February 2002, the veteran was 
diagnosed as having a borderline personality disorder with 
narcissistic traits.  During the examination there were no 
vegetative signs and symptoms associated with depression.  
There was no evidence of a delusional thought process or 
cognitive impairment.  The examiner was unable to report any 
psychotic symptoms or stressors.  The Board notes that since 
the VA examination the veteran has received routine treatment 
for PTSD.  Additionally, it is noted that the veteran's 
counselor has opined that her diagnosis of borderline 
personality disorder is associated with her PTSD and 
depression.  Accordingly, the Board finds that an additional 
VA examination is necessary in order to secure an opinion as 
to the etiology of any current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for any award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in her 
possession that pertains to the claim.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  Upon 
examination of the veteran, the examiner 
should report whether the veteran has PTSD 
based on the diagnostic criteria of DSM-
IV, and whether it is at least as likely 
as not that any current diagnosis of PTSD 
or any other psychiatric disorder is 
related to a stressor from service, to 
include sexual harassment and rape.  The 
claims folder should be made available to 
the examiner for review.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


